OPINION McMANUS, Chief Justice. This suit was brought in the District Court of Santa Fe County by the City of Truth or Consequences, plaintiff, to set aside the transfer of a liquor license by defendant, Carlos L. Jaramillo, Director of the New Mexico Department of Alcoholic Beverage Control. The transfer was set aside and defendant appeals. We hold that the district court did not have jurisdiction to entertain an appeal from this particular action of the defendant. Section 46-4-9, N.M.S.A.1953, provides for an appeal by “Any person aggrieved by a decision of a governing body pursuant to section 46-4-8 New Mexico Statutes Annotated * * but in this case plaintiff is not aggrieved by such a decision. Section 46-5-16, N.M.S.A.1953, provides for an appeal from decisions concerning “the issuance or refusal to issue any additional license.” In this case, however, there was a license transfer. Finally, § 46-6-6, N.M.S.A.1953, deals with appeals from license revocations and suspensions, but not transfers. We know of no statute which allows an appeal from the action of defendant in transferring a liquor license. See also Taggader v. Montoya, 54 N.M. 18, 212 P.2d 1049 (1949), and Crowe v. State ex rel. McCulloch, 82 N.M. 296, 480 P.2d 691 (1971). Reversed. It is so ordered. STEPHENSON and MONTOYA, JJ., concur.